DETAILED ACTION

The preliminary amendment filed on 12/20/2019 have been entered. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4, the applicant recites “a coilable drill string”. It is not clear if this drill string is different from the one recited in claim 2. The Examiner will assume that the applicant is referring to the same drill string. Claims 2-16 are also rejected as being dependent on claim 1. 
In claim 5 line 3, the applicant recites “connected pipes”. It is not clear if these connected pipes are different from the pipes disclosed in claim 4. The Examiner will assume that the applicant is referring to the same pipes. 
In claim 8, lines 2-3, the applicant recites “a coilable string”. It is not clear if this string is different from the one recited in claim 1. I

In claim 14, lines 3-4, the applicant recites “the well-side” and “the reel-side”. There is insufficient antecedent basis for these features in the claims. 

Drawings
The drawings (figs 1-18) are objected to because of the poor quality of the figures does not allow a clear distinction of features associated with the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Haci (US 20170089141).

Regarding claims 1 and 12, Haci discloses Drilling system for drilling a well (222) (fig 1), the drilling system having a well centre (center of wellbore 222, fig 1)  through which a drill string (102) may be run into and pulled out of the well (fig 1, abstract), said drilling system comprising: -a coilable drill string (102); -a first reel (100) for storing said coilable drill string (fig 1); -a drive means (120) for driving said coilable drill string into 

Regarding claim 2, Haci further discloses that said coilable drill string comprises a composite material ([0027]).

Regarding claim 3, Haci further discloses that said coilable drill string comprises metal ([0027]).


Regarding claim 6, Haci further discloses that said deflection means is slidable to and from said well centre ([0029], fig 1).

Regarding claims 7 and 13, Haci further discloses that said top drive is connectable to said second end of the coilable drill string via a drill stand (106B) (fig 2a).




Regarding claim 10, Haci further discloses that said drilling system comprises a cooling means (232) for cooling said coilable drill string (2) at or near said deflection means ([0030]).

Regarding claim 11, Haci further discloses a drilling system (200) according to claim 1 (fig 1).

Regarding claim 14, Haci further discloses disconnecting said first reel from said second end of the coilable drill string includes the step of rotating the coilable drill string on the well-side of the coilable drill string while keeping said coilable drill string substantially fixed on the reel side of the coilable drill string (fig 2a).

Regarding claim 15, Haci further discloses  the step of drilling the well by rotating said coilable drill string (2) with the top drive (fig 2b, abstract).

Regarding claim 16, further discloses that said drilling system further comprises a lubrication means (232) for lubricating said coilable drill string at or near said deflection means ([0030], fig 1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haci (US 20170089141) alone. 

Regarding claim 9, Haci is silent regarding the fact that said first reel has a diameter in the range 10-15 metres. 
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Haci before him or her, to modify the first reel to include a diameter in the range 10-15 m in order to allow a specific length of pipe to be stored on the reel and as a result drill to an optimal depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.


Allowable Subject Matter

s 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borst et al. (US 8752617) discloses a system provided for drilling and/or servicing a well bore using continuous lengths of coiled tubing in which a turntable assembly rotates a coiled tubing reel assembly and a counter balance system about the well bore such that the coiled tubing is rotated while in the wellbore. A coiled tubing injector may be provided on a separate turntable assembly or on the same turntable assembly as the reel assembly. A swivel support assembly may be provided for managing operation lines associated with the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        11/16/2021